Citation Nr: 0127543	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  94-30 754	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a gunshot wound of the 
abdomen.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a gunshot wound of the right 
thigh.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1949 to October 
1952.

In a decision dated May 12, 2000, the Board of Veterans' 
Appeals (Board) denied the claims which are the subject of 
this appeal.  Thereafter, following the filing of an appeal 
of that decision by the veteran, the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") issued a May 15, 2001 Order that 
granted the Secretary's unopposed motion for remand and 
vacated the Board's May 2000 decision.  The Order also 
remanded the matter to the Board for readjudication.  
However, on May 24, 2001, the Secretary filed a motion to 
recall judgment and mandate and to dismiss the appeal due to 
the death of the appellant on April 7, 2001.  In a July 2001 
Order, the Court ordered the recall of its mandate, revoked 
its Order of May 15, 2001, and ordered that the May 12, 2000 
Board decision be vacated and that the veteran's appeal be 
dismissed for lack of jurisdiction.  


FINDINGS OF FACT

1.	The veteran served on active duty from August 1949 to 
October 1952.

2.	 The veteran died on April [redacted], 2001.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

